DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/18/2022.  Applicant’s election without traverse of Invention I and Species I in the reply filed on 01/18/2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “opening” as recited in claim 8; or means for receiving cards in envelopes through the means for selectively concealing contents of the inner box layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for disposing”, and “means for selectively revealing” in claim 13; “means for actuating” in claim 15; means for a sensory touch in claim 16; “means for audibly broadcasting” in claim 17; and “means for concealing contents” in claim 18.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tran (6,010,000).
Claim 1
Tran discloses an apparatus (10) comprising an outer box layer (14); an inner box layer (16) sized to fit within the outer box layer, the inner box layer comprising one depiction (18) on an outer surface of the inner box layer; and one opening (42) in the outer box layer, the opening having positions in the outer box layer corresponding to positions of the depiction on the outer surface of the inner box layer such that the depiction is at least selectively visible through the opening (see figures 1 and 2).


Claim 9
Tran further discloses the outer box layer and the inner box layer form a book-style box and/or a rigid slipcase (see figure 2).  
Claim 12

Claim 13
Tran discloses an apparatus (10) comprising means/restraining tabs (70) for disposing an inner box layer (16) within an outer box layer (14); and means/opening (42) for selectively revealing a depiction (18) on an outer surface of the inner box layer through the opening in the outer box layer, the opening having positions in the outer box layer corresponding to positions of the depiction on the outer surface of the inner box layer (see figures 1 and 2).  Tran discloses the outer box layer includes restraining tabs (70) in which when the inner box layer is inserted within the outer box layer, the restraining tab attach the outer box layer to the inner box layer (see figure 6, column 7 lines 51-67 and column 8 lines 1-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (6,010,000) as applied to claims 1 or 13 above, and further in view of Crye (US 8,960,478).
Claims 2 and 14
Tran does not disclose a flap corresponding to the opening in the outer box layer.  However, Crye discloses a box container comprising a flap (320) to close and hide opening with indicia disposed on an interior layer of the box container (see figures 3A-3D and column 6 lines 31-50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer box of Tran including a flap and closing the opening as taught by Crye for hiding and displaying the depiction disposed in the inner box layer when desired.  After Tran is modified by Crye, the flap would be movable away from the outer box layer such that the depiction would be selectively visible through the opening.
Claims 3 and 15
Tran further discloses a pop-up element (66).  After Tran is modified by Crye, the pop-up element would be extending between the flap and the depiction, the pop-up elements actuated by movement of the flap away from the depiction.
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over over Tran (6,010,000) and Crye (US 8,960,478) as applied to claims 2 or 14 respectively above, and further in view of Bergquist (US 10,053,258).
Claim 4 and 16
Tran does not disclose the depiction comprising a sensory touch element with a different texture than another portion of the inner box layer.  However, Bergquist . 
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (6,010,000) and Crye (US 8,960,478) as applied to claim 2 and 14 above, and further in view of Bergquist (US 10,053,258) and Ruggiero (US 2014/0008265).
Claims 5 and 17
Tran does not disclose the depiction comprising an audio element configured to or means for audibly broadcast a predefined sound in response to the one or more flaps being lifted away from the inner box layer.  However, Bergquist discloses a packaging comprising indicia which could be visual, audible, olfactory, and/or tactile consistent with the package (see column 3 lines 51-67 and column 4 lines 1-4).  Ruggiero discloses a pizza box including an audio message that is played after being opened (see abstract).  Ruggiero further discloses greeting cards with audio messages player once are opened are well-known (see [0009]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the indicia of Tran and Crye being in either any form, i.e. audible indicia played after the flaps are opened, as taught by Bergquist and Ruggiero depending on consumers preference of how to be informed about the contents of the apparatus.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tran (6,010,000) and Crye (US 8,960,478) as applied to claim 2 above, and further in view of Berger (5,842,631).
Tran and Crye does not disclose one or more of magnets and stickers configured to removably adhere to the flap and the depiction.  However, Berger discloses a container comprising a flap (2) with a tab (2c) with adhesive/sticker attached to a portion of the container to hold the flap in closed condition until the desires to open the flap (see column 3 lines 30-36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flap of Tran and Crye including adhesive as taught by Berger for keeping the flap in a closed condition until is required to be opened.  
Claims 7, 8, 10, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (6,010,000) as applied to claim 1 above.
Claim 7
Tran, embodiment of figure 1, does not disclose a lid for one of the outer box layer and the inner box layer, the lid selectively closable to conceal contents of the inner box layer.  However, Tran, embodiment of figure 14, discloses a retainer sleeve (316) for enclosing a storage container (300) to conceal contents of the inner box layer (see column 9 lines 39-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Tran, embodiment of figure 1, including a sleeve/lid as taught for enclosing and protecting the inner and outer box layers.
Claim 8

Claim 10
Tran discloses the apparatus comprising a photo album, wherein the depiction is related to the contents inside the photo album (see column 7 lines 20-23 and 30-35).  Tran, embodiment of figure 1, does not disclose plurality of depictions.  However, embodiment of figure 14, discloses an alternative container comprising plurality of depictions which appears to have elements of a family story.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tran including plurality of depictions along different sides inner box layer for aesthetic and/or decorative purposes of the apparatus.  
Claim 11
Tran further discloses a photo album/toy disposed within a box formed by the outer box layer and the inner box layer, the photo album/toy comprising an element from the same story (see column 7 lines 20-23 and 30-35).  The photo album disclosed by Tran is considered as a toy since it is used for entertainment purposes. 
Claim 18
Tran, embodiment of figure 1, does not disclose means for selectively concealing contents of the inner box layer and means for receiving cards in envelopes through the means for selectively concealing contents of the inner box layer.  However, Tran, embodiment of figure 14, discloses a retainer sleeve (316) for enclosing a storage 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736